Exhibit 10.1

 

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants. 
Principal Life Insurance Company disclaims all liability for the legal and tax
consequences which result from the elections made by the Employer in this
Adoption Agreement.

 

 

Principal Life Insurance Company, Raleigh, NC 27612

 

A member of the Principal Financial Group®

 

THE EXECUTIVE NONQUALIFIED “EXCESS” PLAN

 

ADOPTION AGREEMENT

 

THIS AGREEMENT is the adoption by Florida East Coast Railway, L.L.C. the
“Company”) of the Executive Nonqualified Excess Plan (“Plan”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

 

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

 

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

 

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

 

ARTICLE I

 

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

 

ARTICLE II

 

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

 

2.6                               Committee:                              The
duties of the Committee set forth in the Plan shall be satisfied by:

 

o                                    (a)                                 Company

 

o                                    (b)                                 The
administrative committee appointed by the Board to serve at the pleasure of the
Board.

 

o                                    (c)                                  Board.

 

x                                 (d)                                 Other
(specify): Deferred Compensation Plan Committee.

 

--------------------------------------------------------------------------------


 

2.8                               Compensation:           The “Compensation” of
a Participant shall mean all of a Participant’s:

 

x                                 (a)                                 Base
salary.

 

o                                    (b)                                 Service
Bonus.

 

x                                 (c)                                 
Performance-Based Compensation earned in a period of 12 months or more.

 

x                                 (d)                                
Commissions.

 

o                                    (e)                                 
Compensation received as an Independent Contractor reportable on Form 1099.

 

o                                    (f)                                  
Other:

 

2.9                               Crediting Date:         The Deferred
Compensation Account of a Participant shall be credited as follows:

 

Participant Deferral Credits at the time designated below:

 

o                                    (a)                                 The
last business day of each Plan Year.

 

o                                    (b)                                 The
last business day of each calendar quarter during the Plan Year.

 

o                                    (c)                                  The
last business day of each month during the Plan Year.

 

o                                    (d)                                 The
last business day of each payroll period during the Plan Year.

 

o                                    (e)                                  Each
pay day as reported by the Employer.

 

x                                 (f)                                   On any
business day as specified by the Employer.

 

o                                    (g)                                  Other:
                                                                          .

 

Employer Credits at the time designated below:

 

x                                 (a)                                 On any
business day as specified by the Employer.

 

o                                    (b)                                 Other:
                                                                          .

 

2.13                        Effective Date:

 

x                                 (a)                                 This is a
newly-established Plan, and the Effective Date of the Plan is October 15, 2012.

 

2

--------------------------------------------------------------------------------


 

2.20                        Normal Retirement Age: The Normal Retirement Age of
a Participant shall be:

 

o                                    (a)                                 Age
    .

 

o                                    (b)                                 The
later of age        or the                anniversary of the participation
commencement date. The participation commencement date is the first day of the
first Plan Year in which the Participant commenced participation in the Plan.

 

x                                 (c)                                  Other:
Age 60 and 30 Years of Service or the Participant’s Normal Retirement Age under
Social Security.

 

2.23                        Participating Employer(s): As of the Effective Date,
the following Participating Employer(s) are parties to the Plan:

 

Name of Employer

 

Address

 

Telephone No.

 

EIN

Florida East Coast Railway, L.L.C.

 

7411 Fullerton St., Suite 100

 

904-279-3157

 

59-6001115

 

 

Jacksonville, FL 32256

 

 

 

 

 

 

 

 

 

 

 

Florida East Coast Railway Corp.

 

7150 Phillips Highway

 

904-279-3157

 

41-2262258

 

 

Jacksonville, FL 32256

 

 

 

 

 

2.26                        Plan: The name of the Plan is

 

Florida East Coast Railway Deferred Compensation Plan.

 

2.28                        Plan Year: The Plan Year shall end each year on the
last day of the month of December.

 

2.30                        Seniority Date: The date on which a Participant has:

 

x                                 (a)                                 Attained
age: Normal Retirement Age under Social Security.

 

x                                 (b)                                 Completed
30 Years of Service from First Date of Service.

 

o                                    (c)                                 
Attained age      and completed      Years of Service from First Date of
Service.

 

o                                    (d)                                
Attained an age as elected by the Participant.

 

o                                    (e)                                  Not
applicable — distribution elections for Separation from Service are not based on
Seniority Date

 

3

--------------------------------------------------------------------------------


 

4.1                               Participant Deferral Credits: Subject to the
limitations in Section 4.1 of the Plan, a Participant may elect to have his
Compensation (as selected in Section 2.8 of this Adoption Agreement) deferred
within the annual limits below by the following percentage or amount as
designated in writing to the Committee:

 

x                                 (a)                                 Base
salary:

 

minimum deferral:                      0%

 

maximum deferral:  $                     or                 90%

 

o                                    (b)                                 Service
Bonus:

 

minimum deferral:                        %

 

maximum deferral : $                     or                     %

 

x                                 (c)                                 
Performance-Based Compensation:

 

minimum deferral:                      0%

 

maximum deferral:  $                     or               100%

 

x                                 (d)                                
Commissions:

 

minimum deferral:                      0%

 

maximum deferral:  $                     or               100%

 

o                                    (e)                                 
Form 1099 Compensation:

 

minimum deferral:                        %

 

maximum deferral : $                     or                     %

 

o                                    (f)                                  
Other:

 

minimum deferral:                        %

 

maximum deferral:  $                     or                     %

 

o                                    (g)                                 
Participant deferrals not allowed.

 

4

--------------------------------------------------------------------------------


 

4.2                               Employer Credits: Employer Credits will be
made in the following manner:

 

x                                 (a)                                 Employer
Discretionary Credits: The Employer may make discretionary credits to the
Deferred Compensation Account of each Active Participant in an amount determined
as follows:

 

x                                 (i)                                     An
amount determined each Plan Year by the Employer.

 

o                                    (ii)                                 
Other:
                                                                              .

 

x                                 (b)                                 Other
Employer Credits: The Employer may make other credits to the Deferred
Compensation Account of each Active Participant in an amount determined as
follows:

 

x                                 (i)                                     An
amount determined each Plan Year by the Employer.

 

o                                    (ii)                                 
Other:
                                                                              .

 

o                                    (c)                                 
Employer Credits not allowed.

 

5.2                               Disability of a Participant:

 

x                                 (a)                                 A
Participant’s becoming Disabled shall be a Qualifying Distribution Event and the
Deferred Compensation Account shall be paid by the Employer as provided in
Section 7.1.

 

o                                    (b)                                 A
Participant becoming Disabled shall not be a Qualifying Distribution Event.

 

5.3                               Death of a Participant: If the Participant
dies while in Service, the Employer shall pay a benefit to the Beneficiary in an
amount equal to the vested balance in the Deferred Compensation Account of the
Participant determined as of the date payments to the Beneficiary commence,
plus:

 

o                                    (a)                                 An
amount to be determined by the Committee.

 

o                                    (b)                                 Other:
                                                                                      .

 

x                                 (c)                                  No
additional benefits.

 

5

--------------------------------------------------------------------------------


 

5.4                               In-Service or Education Distributions:
In-Service and Education Accounts are permitted under the Plan:

 

x                                 (a)                                 In-Service
Accounts are allowed with respect to:

x                                 Participant Deferral Credits only.

o                                    Employer Credits only.

o                                    Participant Deferral and Employer Credits.

 

In-service distributions may be made in the following manner:

x                                 Single lump sum payment.

x                                 Annual installments over a term certain not to
exceed 5 years.

 

Education Accounts are allowed with respect to:

o                                    Participant Deferral Credits only.

o                                    Employer Credits only.

o                                    Participant Deferral and Employer Credits.

 

Education Accounts distributions may be made in the following manner:

o                                    Single lump sum payment.

o                                    Annual installments over a term certain not
to exceed      years.

 

If applicable, amounts not vested at the time payments due under this
Section cease will be:

o                                    Forfeited

o                                    Distributed at Separation from Service if
vested at that time

 

o                                    (b)                                 No
In-Service or Education Distributions permitted.

 

5.5                               Change in Control Event:

 

o                                    (a)                                
Participants may elect upon initial enrollment to have accounts distributed upon
a Change in Control Event.

 

x                                 (b)                                 A Change
in Control shall not be a Qualifying Distribution Event.

 

5.6                               Unforeseeable Emergency Event:

 

x                                 (a)                                
Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event.

 

o                                    (b)                                 An
Unforeseeable Emergency shall not be a Qualifying Distribution Event

 

6

--------------------------------------------------------------------------------


 

6.                                      Vesting:  An Active Participant shall be
fully vested in the Employer Credits made to the Deferred Compensation Account
upon the first to occur of the following events:

 

x                                 (a)                                 Normal
Retirement Age.

 

x                                 (b)                                 Death.

 

x                                 (c)                                 
Disability.

 

x                                 (d)                                 Change in
Control Event

 

o                                    (e)                                  Other:

 

x                                 (f)                                  
Satisfaction of the vesting requirement as specified below:

 

x                                 Employer Discretionary Credits:

 

x                                 (i)                                    
Immediate 100% vesting.

 

o                                    (ii)                                  100%
vesting after      Years of Service.

 

o                                    (iii)                               100%
vesting at age     .

 

o                                    (iv)                              Number of
Years                                                                                                  
Vested

of
Service                                                                                                                                         
Percentage

 

Less than                                           
1                                                                                        
         %

1                                                                                        
         %

2                                                                                        
         %

3                                                                                        
         %

4                                                                                        
         %

5                                                                                        
         %

6                                                                                        
         %

7                                                                                        
         %

8                                                                                        
         %

9                                                                                        
         %

10 or more                                              %

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

o                                    (1)                                 First
Day of Service.

 

o                                    (2)                                
Effective Date of Plan Participation.

 

o                                    (3)                                 Each
Crediting Date. Under this option (3), each Employer Credit shall vest based on
the Years of Service of a Participant from the Crediting Date on which each
Employer Discretionary Credit is made to his or her Deferred Compensation
Account.

 

7

--------------------------------------------------------------------------------


 

x                                 Other Employer Credits:

 

o                                    (i)                                    
Immediate 100% vesting.

 

x                                 (ii)                                  100%
vesting after 5 Years of Service.

 

o                                    (iii)                               100%
vesting at age     .

 

o                                    (iv)                              Number of
Years                                                                                                  
Vested

of
Service                                                                                                                                         
Percentage

 

Less than                                           
1                                                                                        
         %

1                                                                                        
         %

2                                                                                        
         %

3                                                                                        
         %

4                                                                                        
         %

5                                                                                        
         %

6                                                                                        
         %

7                                                                                        
         %

8                                                                                        
         %

9                                                                                        
         %

10 or more                                              %

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

o                                    (1)                                 First
Day of Service.

 

o                                    (2)                                
Effective Date of Plan Participation.

 

x                                 (3)                                 Each
Crediting Date. Under this option (3), each Employer Credit shall vest based on
the Years of Service of a Participant from the Crediting Date on which each
Employer Discretionary Credit is made to his or her Deferred Compensation
Account.

 

8

--------------------------------------------------------------------------------


 

7.1                               Payment Options: Any benefit payable under the
Plan upon a permitted Qualifying Distribution Event may be made to the
Participant or his Beneficiary (as applicable) in any of the following payment
forms, as selected by the Participant in the Participation Agreement:

 

(a)                                 Separation from Service prior to Seniority
Date, or Separation from Service if Seniority Date is Not Applicable

 

x                                 (i)                                     A lump
sum.

 

o                                    (ii)                                 
Annual installments over a term certain as elected by the Participant not to
exceed        years.

 

o                                    (iii)                               Other:
                                                                                            .

 

(b)                                 Separation from Service on or After
Seniority Date, If Applicable

 

x                                 (i)                                     A lump
sum.

 

x                                 (ii)                                  Annual
installments over a term certain as elected by the Participant not to exceed 15
years.

 

o                                    (iii)                               Other:
                                                                                            .

 

(c)                                  Separation from Service Upon a Change in
Control Event

 

x                                 (i)                                     A lump
sum.

 

x                                 (ii)                                  Annual
installments over a term certain as elected by the Participant not to exceed 15
years.

 

o                                    (iii)                               Other:
                                                                                            .

 

(d)                                 Death

 

x                                 (i)                                     A lump
sum.

 

o                                    (ii)                                 
Annual installments over a term certain as elected by the Participant not to
exceed        years.

 

o                                    (iii)                               Other:
                                                                                            .

 

(e)                                  Disability

 

x                                 (i)                                     A lump
sum.

 

x                                 (ii)                                  Annual
installments over a term certain as elected by the Participant not to exceed 15
years.

 

o                                    (iii)                               Other:
                                                                                                .

 

o                                    (iv)                              Not
applicable.

 

9

--------------------------------------------------------------------------------


 

If applicable, amounts not vested at the time payments due under this
Section cease will be:

 

o                                    Forfeited

x                                 Distributed at Separation from Service if
vested at that time

 

(f)                                   Change in Control Event

 

o                                    (i)                                     A
lump sum.

 

o                                    (ii)                                 
Annual installments over a term certain as elected by the Participant not to
exceed        years.

 

o                                    (iii)                               Other:
                                                                                            .

 

x                                 (iv)                              Not
applicable.

 

If applicable, amounts not vested at the time payments due under this
Section cease will be:

 

o                                    Forfeited

o                                    Distributed at Separation from Service if
vested at that time

 

7.4                                                                              
De Minimis Amounts.

 

x                                 (a)                                
Notwithstanding any payment election made by the Participant, the vested balance
in the Deferred Compensation Account of the Participant will be distributed in a
single lump sum payment at the time designated under the Plan if at the time of
a permitted Qualifying Distribution Event that is either a Separation from
Service, death, Disability (if applicable) or Change in Control Event (if
applicable) the vested balance does not exceed $ 25,000. In addition, the
Employer may distribute a Participant’s vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan

 

o                                    (b)                                 There
shall be no pre-determined de minimis amount under the Plan; however, the
Employer may distribute a Participant’s vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan.

 

10.1                        Contractual Liability: Liability for payments under
the Plan shall be the responsibility of the:

 

x                                 (a)                                 Company.

 

o                                    (b)                                
Employer or Participating Employer who employed the Participant when amounts
were deferred.

 

14.                               Amendment and Termination of Plan:
Notwithstanding any provision in this Adoption Agreement or the Plan to the
contrary, Section 2.37 of the Plan shall be amended to read as provided in
attached Exhibit A.

 

o                                    There are no amendments to the Plan.

 

10

--------------------------------------------------------------------------------


 

17.9                        Construction: The provisions of the Plan shall be
construed and enforced according to the laws of the State of Delaware, except to
the extent that such laws are superseded by ERISA and the applicable provisions
of the Code.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

 

 

Florida East Coast Railway LLC

 

Name of Employer

 

 

 

By:

/s/ Robert B. Ledoux

 

Authorized Person

 

Date:

October 1, 2012

 

 

 

 

By:

/s/ Thomas R. Ballas

 

Authorized Person

 

Date:

October 1, 2012

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

Section 2.37 of the Plan Document shall be amended to read as follows:

 

2.37                        “Years of Service” means each Plan Year of Service
completed by the Participant. For vesting purposes, Years of Service shall be
calculated from the date designated in the Adoption Agreement and Service shall
be based on service with the railroad industry.

 

12

--------------------------------------------------------------------------------